DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 20 September 2021.  Claims 1, 3, 5-11 and 16-20 are currently pending, of which claims 6-8, 10 and 16-20 are withdrawn from consideration.  Claims 1 and 11 are currently amended.  Claims 4 and 12-15 have been cancelled.  

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 20 September 2021.  The objections to the drawings presented in the Office Action of 18 June 2021 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 20 September 2021.  The rejections to the claims presented under 35 USC 112 in the Office Action of 18 June 2021 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. CN 203206585 to Tan et al. (Tan).
As to claim 1, Tan teaches a method for forming a plated through hole in a printed circuit board (11) having a first surface and an opposing second surface, the method comprising, drilling a first hole (20a) having a first diameter a first predetermined depth into the first surface of the printed surface board, drilling a second dole (20b) having a second diameter into the second surface of the printed circuit board to a point on the first hole of the printed circuit board, where the second diameter is larger than the first diameter, plating the first hole and the second hole with a conductive material (13) and drilling a third hole (12c) having a third diameter through the first hole and the second hole, wherein the third dimeter is greater than the first diameter and less than the second diameter (Paragraphs 0033-0038; Figures 2a-2d).  Tan shows the first surface as an upper surface and the second as a lower surface; however, this is mere orientation and the top surface of Tan can be considered and utilized as a “lower” surface in use of the printed circuit board, with the second surface thus the “upper” surface.  
As to claim 3, Tan teaches the method of claim 1.  Tan further teaches that the second hole (20b) is drilled a second predetermined depth that is shorter than half the vertical distance of the printed circuit board (11) (Figure 2b).
As to claim 11, Tan teaches a method for forming a plated through hole in a printed circuit board (11) having a first surface and an opposing second surface, the method comprising, drilling a first hole (20a) having a first diameter a first predetermined depth into the first surface of the printed surface board, drilling a second dole (20b) having a second diameter into the second surface of the printed circuit board to a point on the first hole of the printed circuit board, where the second diameter is larger than the first diameter and the second hole (20b) is drilled a second predetermined depth that is shorter than half the vertical distance of the printed circuit board, plating the first hole and the second hole with a conductive material (13) and drilling a third hole (12c) having a third diameter through the first hole and the second hole (Paragraphs 0033-0038; Figures 2a-2d).  Tan teaches that the exposed surface of the hole formed by the third drilling step is non-conductive, as it isolates the top and bottom plated sections, and thus no “remaining conductive surface not previously plated by electrolytic plating” exists within the formed whole structure (Paragraphs 0028-0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and as further discussed below.
As to claim 9, Tan teaches the method of claim 1.  However, Tan teaches that the first hole (20/20a) is drilled through the entire depth of the printed circuit board.  However, Tan teaches that the criticality is that the first hole (20a) is formed to allow connection to a corresponding metal network (14a), therefore, it would have been obvious to one of ordinary skill in the art that the relative depths of the drilled holes could be modified to varying depths, including a shorter first hole and a longer second hole, depending on the desired location of the metal network (14a) within the specific printed circuit board, so long as a continuous through hole for metallization was formed after the second drilling step (Figures 2a-2d).  

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of the limitation wherein the third hole is drilled from the upper surface to the lower surface, thus all the way through the printed circuit board.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 5 and 15 have been fully considered and are persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.